Citation Nr: 0627032	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-05 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for connective 
tissue disease, to include rheumatoid arthritis and, if 
so, whether the reopened claim should be granted.

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
left thumb injury.

3.	Entitlement to service connection for Raynaud's 
phenomenon.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1961 to 
April 1964.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In November 2004, the Board remanded the veteran's 
claim to the RO to comply with his request to testify at a 
hearing before a Veterans Law Judge.  In April 2005, the 
veteran testified at a hearing at the RO before the 
undersigned.

In an unappealed April 1979 rating decision, the RO, in 
pertinent part, denied the veteran's claim for service 
connection for rheumatoid arthritis.  That determination is 
final, and may not be reopened without evidence deemed to be 
new and material.  The current appeal comes before the Board 
from the RO rating decision of July 2001 which declined to 
find that new and material evidence had been submitted to 
reopen the veteran's claim for service connection for 
rheumatoid arthritis. 

But, in an October 2002 signed statement, the veteran said he 
wished to withdraw his appeal for rheumatoid arthritis and 
file a claim for connective tissue disease.  He also 
indicated that he suffered from Raynaud's phenomenon that he 
felt was a result of the connective tissue disease and 
arthritis of unknown origin.

The Board points out in this regard, however, that in the 
November 2002 supplemental statement of the case (SSOC), the 
RO reopened the veteran's claim, recharacterized it as 
service connection for connective tissue disease, to include 
rheumatoid arthritis (previously considered as arthritis), 
and then denied it on the merits.  Where a prior claim for 
service connection has been denied, and a current claim 
contains a different diagnosis (even one producing the same 
symptoms in the same anatomic system), a new decision on the 
merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996); but see Ashford v. Brown, 10 Vet. App. 120, 
123 (1997) (a new etiological theory does not constitute a 
new claim).

However, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed.Cir. 1996).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Consequently, the first issue 
that must be addressed by the Board is whether the previously 
denied claims ought to be reopened.  38 U.S.C.A. § 5108 (West 
2002).

The issues of service connection for connective tissue 
disease, including rheumatoid arthritis and Raynaud's 
phenomenon, and whether new and material evidence was 
received to reopen a claim for service connection for 
residuals of a left thumb injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In an April 1979 unappealed rating decision, the RO 
denied the veteran's claim for service connection for 
rheumatoid arthritis.  The veteran was notified of the 
RO's action and did not appeal.

2.	 The evidence added to the record since the April 1979  
RO decision bears directly and substantially upon the 
specific matter under consideration regarding the 
veteran's claim for service connection for connective 
tissue disease, to include rheumatoid arthritis 
(previously considered as rheumatoid arthritis), and is 
so significant as to warrant readjudication of the 
merits of the claim on appeal.

CONCLUSION OF LAW

Evidence received since the April 1979 rating decision that 
denied service connection for rheumatoid arthritis (now 
claimed as connective tissue disease, to include rheumatoid 
arthritis), is new and material, and the claim for service 
connection for connective tissue disease, to include 
rheumatoid arthritis, is reopened.  38 U.S.C.A. §§ 5100-
5103A, 5106-7, 5108, 7104(b), 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156(a), 3.102, 3.159 (2001, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).

The appellant was advised, by virtue of a detailed January 
2002 statement of the case (SOC), and November 2002 and 
August 2003 SSOCs, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (Board 
must identify documents which meet notice requirements of 
VCAA).  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d. 1328 (Fed. Cir. 
2006).  It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
mentioned in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.

II.	New and Material Evidence to Reopen Claim for 
Connective Tissue Disease, to include Rheumatoid 
Arthritis.

The RO, in an April 1979 determination, denied the veteran's 
claim for service connection for rheumatoid arthritis.  The 
RO found at that time that the evidence of record reflected 
that the veteran's rheumatoid arthritis existed prior to 
service and was not aggravated by active duty.  The veteran, 
after notice, did not appeal the RO's decision, and it became 
final.

The evidence of record at the time of the RO's April 1979 
decision that denied entitlement to service connection for 
rheumatoid arthritis includes the veteran's service medical 
records (SMRs).  The SMRs include a November 1961 induction 
examination report that reflects mild scoliosis but is, 
otherwise, not referable to a musculoskeletal abnormality.  
At that time, the veteran denied a history of having 
rheumatic fever or swollen or painful joints.  He was found 
qualified for active service.  

Clinical records indicate that when seen in the clinic in 
January 1962, the veteran gave a history of having rheumatic 
fever.  A May 1963 clinic record indicates that the veteran 
gave an eight year history of migratory joint pain that was 
most pronounced in his knees, and was diagnosed with 
arthritis of unknown origin in both knees.  The veteran 
continued to complain of joint pain and a July 1963 record 
reflects 2 prior hospitalizations during which no organic 
disease was found.  Bilateral knee and right elbow pain was 
noted.  He was hospitalized again and it was noted that it 
appeared that the veteran exaggerated his symptoms of joint 
stiffness, although some underlying condition could not 
definitively be ruled out, although the examiner thought 12 
years of it would have left some mark on the veteran, 
dectectable by physical examaintioin or chemical means.  The 
clinical impression was medical observation for suspected 
arthritis, not confirmed.  

A July 1963 Medical Board Report indicates the veteran had 
arthritis that existed prior to service, originated in 1952, 
and was not aggravated by active duty.  

When examined for separation in August 1963, the veteran 
reported a history of rheumatic fever and swollen and painful 
joints.  He noted that he was treated for rheumatoid 
arthritis.  The separation examination report is not 
referable to a musculoskeletal abnormality.  An August 1963 
Physical Evaluation Board memorandum found the veteran 
medically unfit for military service.  According to an 
October 1963 record, the veteran was advised of his right to 
apply for a medical discharge but wanted his case heard 
before a Physical Evaluation Board. 
 
Thereafter, the veteran was hospitalized from October 1963 to 
March 1964.  A March 1964 clinical record, associated with a 
March 1964 Medical Board Report, indicates that the veteran 
gave a family history of rheumatoid arthritis and said he had 
rheumatic fever at age 12 without cardiac involvement and 
with normal subsequent growth and development, and exercise 
tolerance.  According to the history of his present illness, 
at age 12, he had migratory polyarthritis, apparently 
associated with rheumatic fever that was treated with bed 
rest and did well.  In 1962, while stationed in Alaska, he 
developed arthralgia in the knees, ankles, low back, elbows, 
and hands.  He was repeatedly seen in the clinic until 
October 1963 when he was referred to a Physical Evaluation 
Board.  At no time was there objective evidence of arthritis, 
manifested by warm, red, swollen, or tender joints.  He had 
repeated neuropsychiatric evaluations and it was generally 
felt that his symptoms did not have a neurospychiatric 
origin.  

When currently hospitalized, he complained of joint pain, in 
his right shoulder, left elbow, left wrist, and left knee.  
While hospitalized, a neuropsychiatric consultant opined that 
significant treatable psychiatric illness was absent, and an 
orthopedic consultation failed to disclose evidence of joint 
disease.  It was noted that after nearly four months of 
hospitalization, the veteran's condition remained largely 
unaffected.  Objective evidence of joint disease was absent.  
The record indicates that, by history, it appeared the 
veteran's illness originated some years ago and that his 
symptoms represented the natural course of what was, perhaps, 
a chronic rheumatic state.  With a background of thorough 
physical evaluations extending over a 15 month period, it was 
not possible to relate the illness to the incidental fact 
that the veteran was in military service.  The diagnosis was 
arthralgia of undetermined cause without objective evidence 
of active joint disease that existed prior to service and was 
not aggravated by service.    

Post service, VA outpatient records, dated from January to 
March 1979, include the veteran's complaints of joint pain, 
diagnosed as osteoarthritis.

The April 1979 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
April 1979 decision, which was the last final adjudication 
that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  
Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation new evidence could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.

Changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in April 2000, the regulations in effect 
prior to August 29, 2001, are for application.  Nevertheless, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

An application to reopen the veteran's current claim was 
received by the RO in April 2000.  The evidence added to the 
record includes VA and non-VA medical records and examination 
reports, dated from 1979 to 2002, the veteran's written 
statements, and his oral testimony in support of his claim.

A June 2000 signed statement from R.C.N., M.D., is to the 
effect that the veteran appeared to have connective tissue 
disease and there was a high likelihood that exposure to 
chemicals at Aberdeen Proving Ground in Maryland was related 
to this.

Four signed statements from W.V.E., M.D., dated July 2000, 
and in June, September, and October 2002, were also added to 
the record.  In July 2000, Dr. E. said he reviewed the 
veteran's military records and saw evidence that his joint 
pains began in service.  In June 2002, Dr. E. said he 
reviewed the veteran's military and civilian records and 
opined that veteran's currently diagnosed connective tissue 
condition was the same condition he had in service.  In 
September 2002, connective tissue disease was diagnosed, 
based on multiple visits over the years of arthritis 
complaints and Raynaud's phenomenon of the hand.  In a 
lengthy October 2002 statement, Dr. E. said the nature of 
connective tissue disease or osteoarthritis was unsettled.  
It was noted that, according to service medical records 
provided by the veteran, on March 11, 1964, the veteran had 
shoulder, elbow, wrist, knee, and low back pain described as 
arthritis of unknown origin in both knees, and post service 
records show treatment for joint pains.  The physician said 
he did not know what diagnosis caused the veteran's arthritis 
pain but he was disabled by the pain and that he had them 
(pain, apparently) in service.  The veteran also had 
Raynaud's phenomenon associated with this, but if he had a 
rheumatologic inflammatory arthritis, it was unclear which 
one. 

According to a September 2002 signed statement from D.L.B., 
M.D., the veteran developed connective tissue disease and 
arthritis since an injury in the service in the 1960s, and 
subsequently developed diffuse arthritic pain and Raynaud's 
phenomena that the physician opined were directly related to 
his in-service injury.

As noted above, the veteran has asserted that he has 
connective tissue disease, to include rheumatoid arthritis, 
and that the disorder had its origin during his period of 
active service.  His SMRs reflect complaints of joint pain 
variously diagnosed as arthritis of unknown origin that 
existed prior to service and was not aggravated by service.

The evidence received since the April 1979 RO decision 
consists of VA and non VA medical records, service records, 
and the veteran's oral and written statements.  The more 
recent non VA medical records, including the September and 
October 2002 private medical statements from Drs. D.L.B. and 
W.V.E., respectively, reflect that the veteran has disabling 
arthritic pain that began when the veteran was in service.  
That evidence is new, and does bear directly on the question 
of whether the veteran has connective tissue disease, 
including rheumatoid arthritis, related to active military 
service.  In the Board's opinion, this evidence provides a 
more complete picture of the veteran's disability and its 
origin, and thus does bear directly and substantially upon 
the specific matter under consideration and is so significant 
as to warrant reconsideration of the merits of the claim on 
appeal.  As that evidence addresses directly the basis for 
the prior denial of the claim, it is "new and material," and, 
consistent with law and judicial precedent, the claim must be 
reopened, especially in view of the low threshold for 
reopening articulated in the Hodge precedent.

However, the adjudication of the appellant's claim does not 
end with a finding that new and material evidence has been 
submitted, nor is a grant of service connection for the cause 
of the veteran's death assured.  Once a claim is reopened, 
the VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005).  Here, as noted below in the Remand, the 
Board is requesting additional development with respect to 
the underlying claim of service connection for the connective 
tissue disease, to include rheumatoid arthritis, and will 
issue a final decision once that development is complete, if 
the case is ultimately returned to the Board.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for connective tissue 
disease, to include rheumatoid arthritis, is reopened, and 
the appeal is, to that extent, granted.


REMAND

Initially, the Board notes that, as set forth above, the VCAA 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  Under the new law and regulations, 
first, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the claimant as to any 
information and evidence needed to substantiate and complete 
a claim, and as to what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by the VCAA regulations.  Specifically, the appellant 
has not been sent any VCAA-type written notice that relates 
directly to the issues on appeal, that are service connection 
for connective tissue disease, to include rheumatoid 
arthritis, and Raynaud's phenomenon, and whether new and 
material evidence was received to reopen a claim for service 
connection for residuals of a left thumb injury.  
Additionally, he has not been informed as to what evidence he 
is to submit and what evidence VA will obtain.  This needs to 
be done prior to appellate consideration of his claim.

Second, the veteran seeks service connection for connective 
tissue disease, to include rheumatoid arthritis.  Service 
medical records show that when examined for induction in to 
service in November 1961, he denied a history of rheumatic 
fever and joint pain, a musculoskeletal abnormality was not 
reported on examination, and he was found qualified for 
active service.  Subsequent clinical records indicate that 
the veteran gave a history of having rheumatic fever at age 
12 with migratory polyarthritis and subsequent episodes of 
generalized joint pain.  The March 1964 Medical Board Report 
reflects no objective evidence of joint disease.  It was 
noted that "by history, it would appear that [the veteran's] 
illness had its origin some years ago and that his symptoms 
represent the natural course of what is, perhaps, a chronic 
rheumatic state."  Post service medical records reflect the 
veteran's treatment for joint pain, variously associated with 
exposure to chemicals while stationed at Aberdeen Proving 
Grounds (according to Dr. R.N. in June 2000) In 2002, Drs. B. 
and E. both associated the veteran's currently diagnosed 
connective tissue disease and arthritis with his joint pains 
in service. 

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
connective tissue disease, including rheumatoid arthritis, 
preexisted the appellant's entry into active military service 
in November 1961, and was not aggravated by service.

Here it appears that the veteran may have had a 
polyarthralgic disorder prior to entering service in November 
1961.  In support of his claims, he submitted signed 
statements from Drs. B. and E. that relate the currently 
diagnosed connective tissue disease and arthritis to the 
joint pain noted in his service medical records.  In the 
interest of due process and fairness, the Board believes 
further VA examination is warranted.

Third, the veteran also seeks service connection for 
Raynaud's phenomenon that he associates with his exposure to 
extreme cold in service while stationed in Alaska or to his 
connective tissue disease.  Service medical records document 
that he was stationed in Alaska from 1962 to 1963.  In a 
January 2001 VA examination report, the examiner diagnosed 
severe Raynaud's phenomenon of the hands and feet, gradually 
progressive, but did not comment on the etiology of the 
diagnosed disorder.  However, in light of the private medical 
opinion from Dr. E. in October 2002 that associates the 
veteran's claimed Raynaud's phenomenon with his connective 
tissue disease, the Board is of the opinion that a VA 
examiner should be asked to render an opinion regarding the 
etiology of any currently diagnosed Raynaud's phenomenon 
found to be present.

Fourth, the veteran seeks to reopen his claim for service 
connection for residuals of a left thumb injury.  However, 
there appear to be some pertinent medical records not 
currently associated with the claims file.  During his recent 
April 2005 hearing, the veteran showed the undersigned a copy 
of a March 2005 VA VISTA radiology report (from the VA 
medical center in Mountain Home, Tennessee) of the hand, 
three or more views, that showed tiny, metallic foreign 
bodies adjacent to the base of the second and four proximal 
phalanxes.  The radiological impression was no acute bony 
abnormalities.  (See transcript, page 13.)  However, this VA 
medical record is not associated with the claims file and the 
most recent VA medical record in the file obtained by the RO 
is dated in November 2000 (the veteran and his representative 
submitted January 2001 and June 2002 records).  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Here, the record suggests that additional VA 
medical evidence might be available that is not before the 
Board at this time.  

As well, the Board also notes that on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which held, in pertinent part, that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) require 
the VA by way of a specific notice letter to (1) notify the 
claimant of the evidence and information necessary to reopen 
the claim, (i.e., describe what new and material evidence 
is); (2) notify the claimant of the evidence and information 
necessary to substantiate each element of the underlying 
service connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  Review 
of the record does not reveal that the veteran was provided 
with a notice letter of such specificity, and this notice 
must be provided to the adjudication of this issue.  Mayfield 
v. Nicholson, supra.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court also issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103 and 5103A, and any other 
applicable legal precedent, by way of 
a written notice to the veteran.  Such 
notice should specifically apprise him 
of the evidence and information 
necessary to substantiate his claims 
and inform him whether he or VA bears 
the burden of producing or obtaining 
that evidence or information, and of 
the appropriate time limitation within 
which to submit any evidence or 
information.

a.	The veteran should also be 
provided with an explanation as 
to the information or evidence 
needed to establish disability 
ratings and effective dates for 
the service connection claims on 
appeal, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

b.	As to his request to reopen his 
claim for service connection for 
residuals of a left thumb injury, 
the RO should (1) notify the 
veteran of the evidence and 
information necessary to reopen 
the claim, (i.e., describes what 
new and material evidence is 
under the standard in effect 
pursuant to the regulatory 
changes effective prior to August 
29, 2001); and (2) notifies the 
veteran of what specific evidence 
would be required to substantiate 
the element or elements needed to 
grant the veteran's service 
connection claim (i.e., medical 
evidence showing an etiologic 
relationship between any 
currently diagnosed thumb 
disorder and the veteran's period 
of service, to include his1963 
injury).  This notice is outlined 
by the Court in Kent v. 
Nicholson, supra.

2.	The RO should obtain all medical 
records regarding the veteran's 
treatment at the VA medical center in 
Mountain Home, Tennessee, for the 
period from November 2000 to the 
present, to specifically include a 
March 2005 radiology report of the 
veteran's left hand.

3.	The RO should obtain any additional 
private treatment records identified 
by the veteran that are not currently 
associated with the claims file.

4.	The veteran should be afforded a VA 
examination to determine the etiology 
of any residuals of a left thumb 
injury found to be present.  A 
complete history of the claimed 
disorder should be obtained from the 
veteran.  All indicated tests and 
studies should be obtained and all 
clinical findings reported in detail.  

a.	If a left thumb disorder is 
diagnosed, the medical specialist 
should assess the nature, 
severity, and manifestations of 
any left thumb disorder found to 
be present. 

b.	The medical specialist is 
requested to render an opinion as 
to whether it is at least as 
likely as not (i.e., to at least 
a 50-50 degree of probability) 
that any currently diagnosed left 
thumb disorder was caused by 
military service (including 
findings noted in the February 
and March 1963 service medical 
records), or whether such an 
etiology or relationship is less 
than unlikely (i.e., less than a 
50-50 probability).

c.	A complete rationale should be 
provided for all opinions 
expressed.  The veteran's claims 
file should be made available to 
the examiner prior to examination 
and the examination report should 
indicate if the veteran's medical 
records were reviewed by the 
examiner.

5.	Then, the veteran should be scheduled 
for appropriate VA examination(s) by a 
medical specialist, e.g., 
rheumatologist, neurologist, 
orthopedist, to determine the etiology 
of any connective tissue disease, 
including rheumatoid arthritis, and 
Raynaud's disease, found to be 
present.  A complete history of the 
claimed disorders should be obtained 
from the veteran.  Prior to the 
examination, the examiner should 
review the claims folder, including 
the appellant's service medical 
records for his period of active duty 
(including the March 1964 Medical 
Board Report and clinical record in 
the service medical records).  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The examiner is 
requested to address the following 
matters:

a.	does the appellant currently have 
a connective tissue disorder or 
rheumatoid arthritis, or other 
chronic arthralgic disability (or 
disabilities)?

b.	If he has such a disability (or 
disabilities), does it represent 
a disease process or the 
residuals of an injury?

c.	Taking into consideration the 
evidence incorporated in the 
service medical records 
(including the March 1964 
clinical record and the October 
25, 2002 statement from Dr. 
W.V.E), when was the disability 
(or disabilities) incurred?

d.	If any disability was incurred 
before November 1961, was there a 
permanent increase in disability, 
beyond the natural progress of 
the disorder, during a period of 
military duty, namely from 
November 1961 to April 1964?

e.	If any diagnosed disability was 
incurred after November 1961, the 
examiner is requested to provide 
an opinion concerning the 
etiology of any connective tissue 
disorder, including rheumatoid 
arthritis, found to be present, 
to include whether it is at least 
as likely as not (i.e., to at 
least a 50- 50 degree of 
probability) that any currently 
diagnosed connective tissue 
disease including rheumatoid 
arthritis was caused by military 
service (including the entries in 
the 1961-1964 service medical 
records, and March 1964 Medical 
Board Report), or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

f.	The examiner is further requested 
to render an opinion as to 
whether Raynaud's phenomenon is 
diagnosed and, if so, the medical 
specialist should assess the 
nature, severity, and 
manifestations of any Raynaud's 
phenomenon found to be present.

i.	The medical specialist is 
requested to render an 
opinion as to whether it is 
at least as likely as not 
(i.e., to at least a 50-50 
degree of probability) that 
any currently diagnosed 
Raynaud's phenomenon was 
caused by military service, 
including findings noted in 
the service medical records 
and exposure to cold weather 
while stationed Alaska from 
1962 to 1963, or whether 
such an etiology or 
relationship is less than 
unlikely (i.e., less than a 
50-50 probability). 

ii.	The physician should proffer 
an opinion, with supporting 
analysis, as to the 
likelihood that the 
veteran's diagnosed 
Raynaud's phenomenon was 
caused by or aggravated by 
his connective tissue 
disease, to include 
rheumatoid arthritis.  The 
degree of Raynaud's disease 
that would not be present 
but for the connective 
tissue disease, to include 
rheumatoid arthritis. injury 
should be identified.  

g.	The examiner is particularly 
requested to address the opinions 
expressed by Dr. R.N. in June 
2000 (to the effect that the 
veteran's connective tissue 
disease was likely related to his 
exposure to chemicals while 
stationed at the Aberdeen Proving 
Ground in Maryland),  by Dr. 
W.V.E. in October 2002 (to the 
effect that the veteran had 
disabling arthritis pain that he 
had in service and had Raynaud's 
phenomenon associated with this), 
and by Dr. D.L.B. in September 
2002 (to the effect that the 
veteran developed connective 
tissue disease and arthritis 
since an injury in service and 
subsequently developed diffuse 
arthritic pain and Raynaud's 
phenomenon). 

h.	A complete rationale should be 
provided for all opinions 
expressed.  The veteran's claims 
file should be made available to 
the examiner(s) prior to 
examination and the examination 
report(s) should indicate if the 
veteran's medical records were 
reviewed by the examiner(s).

i.	NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.  

6.	Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for connective tissue 
disease, including rheumatoid 
arthritis, and Raynaud's phenomenon, 
and whether new and material evidence 
was received to reopen a claim for 
service connection for residuals of a 
left thumb injury.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided with SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the August 
2003 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case. The 
appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


